                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00140-RJC-DSC


 RAYMOND ROSADO JR.,                              )
                                                  )
                   Plaintiff,                     )
                                                  )                    ORDER
 v.                                               )
                                                  )
 TAM LENDING CENTER INC. et. al.,                 )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on Defendants’ “Motion to Strike Jury Demand”

(document # 4) and the parties’ briefs and exhibits.

       This Motion was referred to the undersigned on August 14, 2019.

       The Court has carefully reviewed the authorities, the record and the parties’ arguments.

On August 31, 2018, Plaintiff filed this action in the United States District Court for the District

of New Jersey. It is undisputed that the parties executed an employment agreement containing both

a Mecklenburg County forum selection clause and a jury waiver. Defendant moved to transfer

venue and strike the jury demand.

       On March 21, 2019, Senior District Judge Robert B. Kugler found that the forum selection

clause was unambiguous and enforceable. See documents #9 and 10 (granting Defendant’ Motion

to Transfer Venue to the United States District Court for the Western District of North Carolina).

       For those reasons and the other reasons set forth in Defendants’ briefs, the Court concludes

that the jury waiver is enforceable. Accordingly, the Motion to Strike is GRANTED. Plaintiff’s

jury demand is hereby STRICKEN.
       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..

       SO ORDERED.
                                    Signed: August 14, 2019
